Citation Nr: 0822984	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-31 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1983 and from May 1984 to May 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant's first period of service, from May 1983 to 
December 1983, was prior to June 30, 1985.

2.  The appellant's second period of service, from May 1984 
to May 1988, resulted in his discharge "under honorable 
conditions;" he was not placed on the retired list, 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, placed on the temporary disability retired list, or 
released for further service in a reserve component of the 
Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2008); 38 C.F.R. § 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).

The appellant seeks payment of VA educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30, 
Title 38, United States Code.  The appellant has been deemed 
ineligible for VA educational assistance benefits under the 
MGIB based upon the fact that both of his periods of service 
do not meet the requirements for such benefits.  

On the VA Form 9, submitted by the appellant in September 
2006, he argues that he is qualified to receive educational 
benefits from VA.  He noted he had a current grade point 
average of 4.0 and had served on active duty for more than 
four years.  

The appellant's DD Form 214 from his first period of service 
is not of record, although there is no dispute as to the 
dates of the veteran's first period of service.  His DD Form 
214, Report of Separation from Active Duty, for his second 
period of service shows that he served for four years in the 
Coast Guard and that his character of service was "Under 
Honorable Conditions."

The law is clear.  The governing legal criteria, as pertinent 
to this particular case, specify that in order to be eligible 
to receive educational benefits pursuant to Chapter 30, an 
individual, after June 30, 1985, must first become a member 
of the Armed Forces, serve at least three years of continuous 
active duty in the Forces, and must be discharged with an 
"honorable" discharge.  38 U.S.C.A. § 3011(a)(3); 38 C.F.R. 
§ 21.7042(a)(1)(i), (a)(4)(ii).  A "less than honorable" 
character of discharge (e.g., "under honorable conditions," 
"general,' "bad conduct," or "undesirable") is not 
qualifying for Chapter 30.  See VA Adjudication Procedure 
Manual M22-4, Part V, 1.17(e)(2).

As to the veteran's first period of service, it was before 
June 30, 1985, and therefore that period of service does not 
qualify him for Chapter 30 benefits.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042 (a)(ii).  

The veteran's discharge "under honorable conditions" also 
does not satisfy the basic eligibility requirement for 
Chapter 30 benefits.  38 C.F.R. § 21.7042(a)(4)(ii).  The 
appellant has asserted his discharge was "honorable."  As 
reported above, a discharge "under honorable conditions" is 
not deemed honorable service for purposes of Chapter 30 
benefits.  See VA Adjudication Procedure Manual M22-4, Part 
V, 1.17(e).  Based on this second period of service, the 
appellant does not meet the basic eligibility requirements 
for Chapter 30 benefits.  38 C.F.R. § 21.7042(a)(4)(ii).

An alternative to meeting the aforementioned character of 
discharge requirement exists if the evidence shows the 
appellant's service is described as "honorable," and that 
the appellant was placed on the retired list, transferred to 
the Fleet Reserve or Fleet Marine Corps Reserve, placed on 
the temporary disability retired list, or released in a 
reserve component of the Armed Services.  38 U.S.C.A. 
§ 3011(a)(3)(C), (D); 38 C.F.R. § 21.7042(a)(4)(iii), (iv).  
Although the appellant's discharge was described as "under 
honorable conditions," the evidence does not show that he 
was placed on the retired list, transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, placed on the 
temporary disability retired list, or released in a reserve 
component of the Armed Services.  Accordingly, the appellant 
has not met the alternative to meeting the character of 
discharge requirement.

The Board has carefully considered the contentions advanced 
by the appellant in this case.  The legal criteria governing 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code are, however, quite 
specific.  The Board is not free to deviate from the law as 
passed by Congress.  There is simply no legal basis to find 
the appellant eligible for educational assistance benefits 
under the MGIB, Chapter 30, Title 38, United States Code.  As 
the disposition of this claim is based on the law, and not on 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  Sabonis, 6 Vet. App. at 
430.


ORDER

Educational assistance under Chapter 30, Title 38, United 
States Code, is denied.



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


